EHRLICH, Justice.
We have for review Hoffman v. Hoffman, 463 So.2d 517 (Fla. 1st DCA 1985), which was certified as being in direct conflict with Perego v. Robinson, 377 So.2d 834 (Fla. 5th DCA 1979). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In this case, the First District Court of Appeal properly held that the timely filing of a notice of appeal in a branch office of the clerk of circuit court constituted a timely filing within the contemplation of 9.110(b), Florida Rules of Appellate Procedure. This Court recently reached the same conclusion in Sanchez v. Swanson, 481 So.2d 481 (Fla.1986). We find this case factually indistinguishable from Sanchez; and although the petitioner raises issues which were not addressed in Sanchez, we find these collateral issues nonmeritorious.
We approve the district court decision below and, to the extent it conflicts, disapprove the decision in Perego.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD, SHAW and BARKETT, JJ., concur.